                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE TESLA, INC. SECURITIES                        Case No. 18-cv-04865-EMC
                                         LITIGATION.
                                   8
                                                                                             ORDER GRANTING LEAD
                                   9                                                         PLAINTIFF’S MOTION FOR LEAVE
                                                                                             TO SERVE NONPARTY DOCUMENT
                                  10                                                         PRESERVATION SUBPOENAS
                                  11                                                         Docket No. 167
                                  12
Northern District of California
 United States District Court




                                  13          Lead Plaintiff has moved for leave to serve document preservation subpoenas on five

                                  14   nonparties. The Court finds the motion suitable for disposition without oral argument and thus

                                  15   VACATES the hearing that was scheduled for January 24, 2019. Having considered the parties’

                                  16   briefs, the Court hereby GRANTS Lead Plaintiff’s motion.

                                  17          Lead Plaintiff has adequately established that the document preservation subpoenas

                                  18   constitute “particularized discovery . . . necessary to preserve the evidence or to prevent undue
                                  19   prejudice.” 15 U.S.C. § 78u-4(b)(3)(B). The Court also notes that this ruling is consistent with

                                  20   Congress’s general intent to preserve relevant evidence, see N.Y. St. Teachers’ Ret. Sys. V. GM

                                  21   Co., No. 14-11191, 2015 U.S. Dist. LEXIS 45576, at *14-15 (E.D. Mich. Apr. 8, 2015) (indicating

                                  22   that service of preservation subpoenas furthers Congress’ intent), and does not undermine the

                                  23   rationale behind the discovery stay. See Turocy v. El Pollo Loco, No. SA CV 15-1343-DOC

                                  24   (KESx), 2017 U.S. Dist. LEXIS 71662, at *6 (C.D. Cal. May 10, 2017) (noting that the rationale

                                  25   behind the discovery stay is “‘to minimize incentives for plaintiffs to file frivolous securities class

                                  26   actions in the hope either that corporate defendants will settle those actions rather than bear the
                                  27   high cost of discovery or that the plaintiff will find during discovery some sustainable claim not

                                  28   alleged in the complaint’”). The preservation order will impose no burden on Defendants.
                                   1          Although Defendants have cited district court authorities to support their position, district

                                   2   courts have ruled in plaintiff’s favor. See N.Y. St. Teachers’ Ret. Sys., 2015 U.S. Dist. LEXIS

                                   3   45576, at *14 (noting that “[c]ourts have granted motions to lift the PSLRA’s discovery stay for

                                   4   this purpose, i.e., retention subpoenas to place third parties on notice that a lawsuit is pending and

                                   5   to impose an affirmative duty on those parties to preserve evidence); In re Smith Barney Transfer

                                   6   Agent Litig., No. 05 Civ. 7583 (WHP), 2012 U.S. Dist. LEXIS 58070, at 11-12 (S.D.N.Y. Apr. 25,

                                   7   2012) (stating that, although plaintiffs failed to show that the loss of evidence was imminent, a

                                   8   company’s “status as a non-party significantly increases the risk that evidence may be lost” and so

                                   9   “‘courts have generally permitted plaintiffs in PSLRA actions to issue subpoenas that give

                                  10   specified third parties notice of the action and impose upon them only a duty to preserve’”).

                                  11          The Court, however, DENIES Lead Plaintiff’s request to propound document requests on

                                  12   Defendants. The request was brought up for the first time on reply. Furthermore, Lead Plaintiff’s
Northern District of California
 United States District Court




                                  13   claim that Defendants have a practice of trying to silence critics is not well supported. See Reply

                                  14   at 5 (citing only the incident with Ms. Banks and a second incident involving an author who

                                  15   worked for Seeking Alpha). Finally, Lead Plaintiff’s claim that there was spoliation vis-à-vis Ms.

                                  16   Banks is largely speculative.

                                  17          This order disposes of Docket No. 167.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: January 15, 2019

                                  22

                                  23                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          2
